Citation Nr: 1236528	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  04-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the right tibia and fibula, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a fracture of the right tibia and fibula, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney 


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION
`
The Veteran had active military service from August 1984 to July 1986. 

This appeal to the Board of Veterans' Appeals  (Board) arose from an October 2003 rating decision in which the RO increased the rating for residuals of a fracture of the right tibia and fibula from 10 to 20 percent,  effective November 27, 2002, the date of the claim for increase.  In May 2004, the Veteran filed a notice of disagreement (NOD) with the disability rating assigned, and the RO issued a statement of the case (SOC) in September 2004.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2004. 

In March 2007, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued to deny the claim (as reflected in a July 2009 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration. 

In a September 2009 decision, the Board denied the Veteran's claim for an increased rating for residuals of a fracture of the right tibia and fibula.  The Veteran, in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (the Court).  In June 2010, counsel for both parties filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion. 

In October 2010, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the disability under consideration, and remanded the claim for higher rating and the claim for a TDIU to the RO for additional development in accordance with the Joint Motion.  After accomplishing the requested action, the RO denied the claims (as reflected in the March 2012 SSOC), and returned the matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that the record reflects that the Veteran was previously represented by the American Legion; an April 1999 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) was executed in that organization's favor.  In August 2010, he appointed Jenny Y. Twyford, a private attorney, as his representative, as reflected in a Retainer Agreement and VA Form 21-22a (Appointment of Individual as Claimant's Representative).  In January 2011, the Veteran submitted another VA Form 21-22a, indicating that private attorney Jeany Mark would now be his representative.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further RO action in this appeal is necessary, even though such will, regrettably, further delay an appellate decision in these matters.

As summarized in the Board's previous remand, in May 1985, during service, the Veteran was involved in a motor vehicle accident and sustained multiple injuries, including a fracture of the right tibia and fibula.  He underwent surgical intramedullary nailing of the right tibia and fibula followed by physical therapy. The service-connected residuals of the fracture of the right tibia and fibula have been assigned a 20 percent rating using the criteria for impairment of the tibia and fibula under Diagnostic Code 5262.  See 38 C.F.R. § 4.71a.  The Veteran has argued that he is entitled to a rating in excess of 20 percent based on the severity of his right knee disability.  The Board notes that under Diagnostic Code 5262, the next higher rating, 30 percent, requires a showing of marked knee or ankle disability.  

Also, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

In the Joint Motion, the parties indicated that the Board's 2009 decision did not adequately address the Veteran's reports of right knee instability, pain, stiffness, incoordination, and flare-ups.  The parties also noted that the Board's denial of extra-schedular consideration did not adequately address the Veteran's June 2009 report that he had stopped working because of pain in his knees. 

A review of the record reveals that at the time of a September 2003 VA joints examination, which was indeed during the course of this appeal, the Veteran reported that his knee had given way on him at work in May 2003, after which it stayed swollen and had a daily recurrence of pain.  

The report of a June 2009 VA examination notes instability as a part of his medical history, and  current complaints included giving away, instability, pain,  stiffness, weakness, and incoordination.  Tenderness was also noted at the inferior patella and along the lateral aspect of the patella during flare up, but the Veteran reported that there were no major symptoms when the knee was not in flare up.  The examiner also noted that the Veteran had slightly antalgic gait, with increased wear on the outside edge of the heel.  Physical examination at that time revealed right knee crepitus, abnormal motion, and effusion, but there was no demonstration of instability on examination.

Pursuant to the Joint Motion, the Board remanded this matter to more fully develop the record in connection with de a current examination as the severity of the Veteran's leg and associated right knee disability.  The  Board finds, however, that post-remand development is inadequate to resolve the claims on appeal.

On VA examination in October 2011, the Veteran reported that he has continuous symptoms relating to his knee and leg, in particular when they are kept in a bent position.  Because symptoms were reported as constant, the examiner noted that there was no report of flare-up; however, the symptoms were not identified.  

The examiner also noted that the Veteran's knee and leg disability had no affect on the Veteran's  activities of daily living, but then noted  that he had difficulty getting in and out of a truck, and that he had missed approximately ten days of work in the past year due to tibial and fibular pain in combination with knee pain.  These notations appear to be inconsistent.  Similarly, the examiner noted that the Veteran has experienced constant knee symptoms, including pain, which limit his mobility at work, but indicated no pain and no affect on activities of daily living.  The  report also reflects other, seemingly inconsistent notations, such as that the Veteran wears a knee brace and uses a cane on an intermittent basis, but that there was no instability.  The Board notes, as discussed above, that prior examination reports, including the June 2009 VA joints examination, do mention a history of instances of instability, but this history was not noted in the most recent VA examination report.  

Because the most recent VA examination report is somewhat internally inconsistent, and because it is markedly different in its description of symptoms compared to prior examinations, as well as compared to the Veteran's assertions throughout the course of this appeal, the Board finds that it may not represent an accurate depiction of the current severity of the disability under consideration.   Accordingly, further examination with clinical findings responsive to applicable rating criteria and other comments are needed.
   
With respect to the matter of entitlement to a TDIU due to the service-connected right leg/knee disability  the Board notes that at the time of the June 2009 VA examination report, the Veteran reported that he had to leave his job eight months prior due to his service-connected disability.  Given the Veteran's allegations that he is unemployable due, at least in part, to his right knee disability, the Board previously found that the claim for a TDIU is essentially a component of the claim for a higher rating for the residuals of a fracture of the right tibia and fibula.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) and  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The Board remanded this matter to give the Veteran the opportunity to file a formal claim for a TDIU, and in order to allow the RO to consider the matter in the first instance, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993). 

In July 2011, the RO notified the Veteran of the evidence needed to establish entitlement to a TDIU, including on an extra-schedular basis, and afforded the Veteran the opportunity to submit a formal application for TDIU.  A review of the claims file, both paper and electronic, reveals that the Veteran did not respond.

Also, although the Board requested medical comment as to the functional effects of right/leg disability on the Veteran's employability, the October 2011 VA examiner noted only that the Veteran missed ten days from work due to his right leg and knee impairment, without further comment. .  The lack of further explanation is of particular importance here, because the Veteran's employment status has seemingly fluctuated during the course of this appeal. 

For example, an July 2005 VA outpatient treatment note indicates that the Veteran was engaged in employment driving a truck and unloading freight.  A June 2006 treatment note indicates that he was employed with the local school system, and that there were no limitations at that time.  While, in an August 2006 statement two months later, the Veteran's wife suggested that the Veteran could not do his job any longer due to disability, another  outpatient treatment record dated in February 2007 shows that the Veteran was seen for a check-up and noted to be doing well at work unloading fifty-pound cases of goods.  And, on an October 2007 VA outpatient visit  particularly for clearance to continue working as a truck driver; there were no limitations related to the right leg or knee noted.  However, on VA joints examination in June 2009, the Veteran reported that he had stopped working eight months prior because he was having so much pain in his knees and was barely passing the physical examinations that are required.  

Further, the report of a September 2009 VA mental disorders examination shows that the Veteran reported having worked at the school system for fourteen years, having had to quit in October 2007, but then going to work driving a tractor-trailer, eventually leaving that job as he was unable to keep up with doctors appointments.  At the time of that examination, the Veteran reported that he was employed on a part-time basis.  And, again, in October 2011, the Veteran reported to the VA examiner that he had missed ten days from work in the past year due to tibia and fibula and right knee pain.  The VA examiner, however, did not describe what work the Veteran was engaged in at this time.  

The Board is aware that the record seemingly shows a demise in the Veteran's employment history over time, which is suggested to be due to the service-connected tibia and fibula impairment and associated knee pain.  However, it is unclear whether the Veteran's condition improved such that he is now again gainfully employed, or if these ten days were missed from limited employment, such that there is a possibility that his current employment may be marginal. Accordingly, the Board finds that additional findings and opinion are also necessary with respect to the TDIU claim.

Thus, the Board finds that, in light of the Joint Motion, the Veteran's assertions, and further review of the claims file, additional medical findings would be helpful in addressing the Veteran's increased rating claim, on both a schedular and extra-schedular basis, as well as in addressing the disability's impact on the Veteran's employability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that, in light of the fluctuating symptoms shown in the Veteran's medical records over the course of this longstanding appeal, a retrospective medical opinion discussing whether there has been any change in the severity of the residuals of a fracture of the right tibia and fibula, including right knee impairment, since the November 27, 2002, effective date for the award of a 20 percent rating, would be helpful in resolving these claims.

Accordingly, the RO should arrange for the Veteran to undergo further VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for an increased rating and the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file includes VA outpatient treatment records from the Fayetteville VA Medical Center (VAMC) dated through March 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Fayetteville VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran since March 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should again inform the Veteran of the information and evidence necessary to establish his claim for a TDIU, to include on an extra-schedular basis, as well as provide him an additional opportunity to submit a formal claim for a TDIU, to include a listing of his employment history throughout the course of this claim. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for an increased rating should also include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO for the following action:
 
1.  The RO should again furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to residuals of a fracture of the right tibia and fibula.  In so doing, the RO should request that the Veteran clarify in writing his employment history over the course of this claim and appeal, including informing VA of his current employment status.

2.  The RO should obtain from the Fayetteville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2011.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

In its letter, the RO should again inform the Veteran of the information and evidence necessary to establish his claim for a TDIU, to include on an extra-schedular basis,

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of his right tibia and fibula and his right knee, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the right knee (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee. If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

The examiner should also provide comment as to whether the record reflects any change(s) in the severity of the right tibia and fibula impairment, to include right knee impairment, at any point since November 27, 2002.  If so, the examiner should note the approximate date(s) of any such change(s), as well as provide an assessment of the severity of the disability for each date.   Such should include consideration of whether at any time since November 27, 2002, the Veteran had marked knee  disability due to the impairment of the right tibia and fibula.

For each period under consideration, the examiner should fully describe the functional effects of the Veteran's service-connected tibia and fibula impairment, including right knee disability, on his ability to perform the mental and physical acts required for employment. 

Then, based on examination findings, and consideration of the Veteran's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without  regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.

In rendering the requested findings and opinion, the examiner should specifically consider and discuss the findings in the 2003 and 2009 VA examination reports, as well as VA clinical records (discussed above and found in the claims file).  


The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher rating for residuals of a fracture of the right tibia and fibula, as well as the claim for a TDIU due to residuals of a fracture of the right tibia and fibula.

If the Veteran fails, without good cause, to report for the scheduled examination, in adjudicating each claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority (to include the provisions of 38 C.F.R. §§ 3.321 or 4.16(b), as appropriate).  The RO's adjudication of the increased rating claim should also include consideration of whether "staged rating", pursuant to Hart (cited above) is warranted. 

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141   (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

